Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Fay et al., Pub. No.  2016/0292672, teach a digital wallet stores blockchain wallet information for users of user devices. A digital wallet is software and hardware, or specifically designed hardware, that stores information that allows an individual to make electronic commerce transaction. The digital wallet can store a data structure that holds a private key, and a series of identifiers that have been generated based on the private key. Wallet identifiers and private keys of the wallet that are stored in digital wallet allow exchange computer system to interact with blockchain. Each transaction is incorporated into the blockchain via a proof-of-work mining process. The mining process involves solving a computationally difficult problem that is also easy to verify. Each node may attempt to mine a solution to a hash of a block or a transaction. Hashes include functions that map an initial input data set to an output data set. The output from a hash function is a “hash identifier,” “hash value,” or “hash data set” (Fay; paragraph [0022; 0024; 0031]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that hash the transaction identifier to obtain a key; determine, using the key, whether the transaction is stored in the distributed mempool or not and, if not, then store the transaction in the distributed mempool as a pending transaction; and send the transaction to a set of nodes other than specialized network nodes using peer-to-peer connections as set forth in claims 1-16.  Claims 1-16 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448